Title: Thomas Jefferson to Charles Simms, 2 June 1816
From: Jefferson, Thomas
To: Simms, Charles


          
            Sir
             Monticello June 2. 16.
          
          I recieved yesterday your favor of May 25. and am thankful to you for the favor of notifying me, as I have not been yet advised by mr Cathalan of the actual dispatch of the wine. I expected 2. parcels from him, the one of 200. bottles of wine of Nice (red) the other a wine of Roussilon, a somewhat larger quantity, but I do not exactly know how much, because it depended on the price. which parcel this is I know  not, but I imagine the former as there are 4. cases of, I
			 expect, 50. bottles each. I must ask the favor of you to drop me a line of the amount of duty and any other expences which have attended it, which I will immediately have remitted to you: and as
			 the
			 advance of the season endangers injury to the wine, I will ask the favor of you to forward it to Richmond addressed to the care of Messrs Gibson & Jefferson of that place by any vessel going to Richmond which you may think safe. the master will recieve his freight & any other expences from them.
          
          In ordering these little importations from Europe, as it is impossible for me to know what vessels may be in their harbor, and to what place destined, I am always obliged to take the liberty of desiring their consignment to the Collector of
			 whatever port they may be coming to; and I am to request that if at any time hereafter like consignments should happen to come to you, that you will have the goodness to recieve them & notify me, & the promptest care
			 shall be taken to remit you the duties & costs. with my thanks for the present kindness accept the assurance of esteem & respect
          Th: Jefferson
        